 1                                                  ORDER
 2           Paragraph C is modified to reflect that any motion regarding filing confidential information and
 3   motions to seal shall comply with LR IA 10-5 and the requirements of Kamakana v. City and County
 4   of Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v. Chrysler Group, LLC,
 5   809 F.3d 1092, 1097 (9th Cir. 2016).
 6           Paragraph H is modified to reflect that although the parties may agree to be bound by the
 7   confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this action will
 8   terminate the jurisdiction of this court..
 9           IT IS SO ORDERED.
10           DATED: January 3, 2019.
11
12                                                   ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
